DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant’s information disclosure statements submitted on 05/13/2019 and 08/24/2020 have been considered and are included in the file.

Election/Restrictions
Applicant's election with traverse of Group I and Species I in the reply filed on 11/17/2020 is acknowledged.  The traversal is on the ground(s) that there is no search burden.  This is not found persuasive because Group I and Group II are distinct inventions as stated in the restriction requirement mailed on 09/17/2020.  Group I can be made by a materially different process because the aerofoil structure of Group 1 does not require infiltrating the first aerofoil preform, the second aerofoil preform, and the reinforcement preform simultaneously with ceramic matrix as associated with Group II, which signifies that the inventions are distinct (MPEP § 806.05(f)).  
Further, with respect to the species restriction, there is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The first outlined species is represented by Figures 1-3 which discloses a ceramic matrix composite turbine vane comprising a first reinforcement inset proximate the leading edge and a second reinforcement inset along the suction side 
The restriction/election requirement is therefore deemed proper and is made FINAL.  As stated in Applicant’s election response, claims 7, 8, 14, and 17-20 are withdrawn.  Claims 1-6, 9-13, and 15-16 are examined.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Objections
Claims 1-2, 10, and 16 are objected to because of the following informalities:
Claim 1, line 15, modify the following limitation accordingly for consistent terminology: “the entire first
Claim 1, lines 16-17, modify the following limitation accordingly for consistent terminology: “the ceramic matrix composite materials of the aerofoil…” 
Claim 2, line 5, modify the following limitation accordingly for consistent terminology: “the entire second reinforcement inset…” 
Claim 2, line 6, modify the following limitation accordingly for consistent terminology: “the ceramic matrix composite materials of the aerofoil…” 
Claim 10, line 5, insert “at” between “and” and “a second location” such that the limitation would read: “the first layer contacts the second layer at a first location and at a second location spaced apart from the first location…”  This modification is necessary to correct grammar.  
Claim 16, line 5, change such that the limitation reads: “the reinforcement inset extends [[a]] at least partway along the suction side…” This modification is necessary to correct grammar.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


s 3, 9 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 3 recites the limitation "the second reinforcement inset" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 

The term "ultra-high temperature" in claim 9 is a relative term which renders the claim indefinite.  The term "ultra-high temperature" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In the specification, paragraphs [0015] and [0040] each recite the term “ultra-high” but does not provide a definition explaining a temperature range that would be classified as “ultra-high”.  Therein, it is unclear what temperatures or temperature ranges can be considered as “ultra-high” and therein the metes and bounds of the claim cannot be determined, which renders the claim indefinite.

Claim 13 recites the limitation "the outermost surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-5, 10-11, 13, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gallier et al. (U.S. 2017/0328217 A1).
Regarding claim 1, Gallier et al. discloses an aerofoil assembly for use in a gas turbine engine (airfoil assembly shown in Fig. 3; [0001]), the aerofoil assembly comprising an aerofoil comprising ceramic matrix composite materials (airfoil 80 is a CMC component [0036], line 5 and [0038], lines 1-5) and extending radially relative to an axis (airfoil 80 extends radially as shown in Fig. 3 and when positioned in a gas turbine engine, the airfoil 80 (e.g., vane 68 shown in Fig. 1) extends radially relative to longitudinal engine axis 12), the aerofoil having a leading edge (88), a trailing edge (90) spaced apart axially from the leading edge (88, [0034]), a pressure side (82) interconnecting the leading edge (88) and the trailing edge (90), and a suction side (84) spaced apart circumferentially from the pressure side and interconnecting the leading edge (88) and the trailing edge (90, as disclosed in [0034]), the aerofoil shaped to 
Gallier et al. further discloses the first reinforcement inset (94 (circled in Fig. 10’), located on suction side “ss”) comprising at least one material different than the ceramic matrix composite materials (plies 92, 96 forming the airfoil are formed from CMC fibers, [0038], lines 1-5; whereas the material of the filler pack (i.e., reinforcement inset, 94) can be formed from glass fiber-reinforced composite material ([0039], lines 4-6), wherein the ceramic matrix composite materials of the aerofoil (i.e., plies 92 forming the outermost surface “b” shown in Fig. 10’) surround the first reinforcement inset (94 is enclosed by plies 92) such that the entire reinforcement inset is in direct contact with the ceramic matrix composite material of the aerofoil (circled filler pack, 94 shown in Fig. 10’ is in direct contact entirely with plies 92 and 96p, which comprise of CMC fibers ([0038], lines 1-5) to cause the first reinforcement inset to be insulated from the hot gases (film cooling on suction side can be eliminated due to channel 106, which is analogous to the channel shown in Fig. 10, [0043], lines 13-18; and therein, filler pack 94 (circled in Fig. 10’) is insulated from hot gases contacting the suction side.  Further, since the entire filler pack 94 is enclosed, the structural limitations of the claim are met, and therein allows the filler pack (94) to be insulated from the hot gases.  The phrases “to cause the first reinforcement inset to be insulated from the hot gases” is considered as a functional limitation, which is capable of being performed by the disclosed structure since the structure disclosed in Fig. 10 of Gallier et al. discloses all of the structural limitations of the claim, see MPEP 2114).


    PNG
    media_image1.png
    417
    826
    media_image1.png
    Greyscale

Fig. 10’
Regarding claim 3, Gallier et al. discloses wherein the first reinforcement inset (circled filler pack, 94 shown in Fig. 10’) is discrete from the second reinforcement inset (a second reinforcement inset can be an additional filler pack such as 94p or 94b, as shown in Fig. 10, as explained in [0061], wherein 94b and 94p are discrete (further illustrated by different cross-hatching patterns in Fig. 10) and separate, additional filler packs that can be added to the airfoil).
	Regarding claim 4, Gallier et al. discloses wherein the aerofoil includes a first layer of ceramic matrix composite materials (96p/96, [0038], lines 1-5; [0060], [0061], as shown in Fig. 10) and a second layer (92, [0038], lines 1-5) of ceramic matrix composite materials arranged around the first layer of ceramic matrix composite materials (as shown in Fig. 10, second layer 92 is arranged around the first layer (96p), the first layer of ceramic matrix composite materials and the second layer of ceramic matrix composite materials are aerofoil shaped (as shown in Fig. 10, [0060], lines 13-16), and the first reinforcement insert is located between the first layer of ceramic matrix 
Regarding claim 5, Gallier et al. discloses wherein the entire first reinforcement inset is located in the suction side of the aerofoil (circled filler pack, 94 shown in Fig. 10’ is entirely in the suction side “ss”).
Regarding claim 10, Gallier et al. discloses an aerofoil assembly (airfoil assembly shown in Fig. 3; [0001]) comprising an aerofoil comprising ceramic matrix composite materials ([0036], lines 4-7), the aerofoil includes a first layer of ceramic matrix composite materials (96p/96, [0038], lines 1-5; [0060], [0061], as shown in Fig. 10) and a second layer (92, [0038], lines 1-5) of ceramic matrix composite materials arranged around the first layer (as shown in Fig. 10), the first layer contacts the second layer at a first location (at location 1L, Fig. 10’’ below) and a second location spaced apart from the first location (second location 2L is spaced apart from 1L as shown in Fig. 10’’), and the first layer is spaced apart from the second layer at a third location (at third location 3L, first layer 96p is spaced apart from the second layer 92) between the first location and second location (as shown in Fig. 10’’ below, location 3L is between the first location 1L and second location 2L in the direction of axis “v”, which is perpendicular to lateral direction “x”) to define a inset-receiving space (space occupied by filler pack 94p, as shown in Fig. 10’’) between the first location and the second location (the space occupied by 94p is in between 1L and 2L in the orientation of axis/direction “v” as shown in Fig. 10’’), and a reinforcement inset (filler pack, 94p) located in the inset-receiving space between the first layer and the second layer and engaged with the first layer and the second layer (as shown in Fig. 10’’, reinforcement inset 94p is between first layer 

    PNG
    media_image2.png
    405
    825
    media_image2.png
    Greyscale

Fig. 10’’
Regarding claim 11, Gallier et al. discloses wherein the reinforcement inset (96p) contacts directly the first layer and the second layer (as shown in Fig. 10’’, reinforcement inset 94p is between first layer 96p and second layer 92, and directly contacts 92 and 96p).
Regarding claim 13, Gallier et al. discloses wherein the second layer (92) provides the outermost surface of the aerofoil assembly (as shown in Fig. 10), the first layer (96p) has a first thickness (thickness t1 at location shown in Fig. 10’’), the second layer (92) has a second thickness (thickness t2 at location shown in Fig. 10’’), and the first thickness is greater than the second thickness (as shown in Fig. 10’’, thickness t1 is greater than thickness t2).
Regarding claim 16, Gallier et al. discloses wherein the aerofoil has a leading edge (88), a trailing edge (90) spaced apart axially from the leading edge (88, [0034]), a .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gallier et al. (U.S. 2017/0328217 A1) in view of Duelm et al. (US 2015/0377046 A1).
Regarding claim 9, Gallier et al. discloses that components used within a turbofan engine (10) may comprises ceramic matrix composite material, which can comprises silicon carbide ([0030]), but does not specifically disclose that wherein the first reinforcement inset comprises at least one of silicon carbide fibre, silicon carbide nitride, a monofilament titanium ceramic matrix composite, a safricon fibre, a non-oxide ceramic fibre, and an ultra-high temperature ceramic matrix composite material.
Duelm et al. teaches of a ceramic matrix composite airfoil used in a gas turbine engine, which is within the same field of endeavor as the claimed invention.  
	Therein, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gallier et al. in view of Duelm et al. as one of ordinary skill in the art would know to manufacture a reinforcement inset (94p, Gallier et al.) that comprises at least silicon carbide fibers since Duelm et al. teaches of a similar reinforcement structure (bridge, 94) that comprises silicon carbide fiber within a CMC airfoil in order for the reinforcement structure to have the necessary strength via the appropriate material properties of the structure to provide structural reinforcement within the interior of the airfoil and proximate the trailing edge (68, Fig. 3) of the CMC airfoil (64, [0048], [0051], [0052], as shown in Fig. 3).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gallier et al. (U.S. 2017/0328217 A1).
Regarding claim 12, Gallier et al. does not specifically disclose wherein the reinforcement inset (94p, Fig. 10) is crescent shaped.  However, Gallier et al. does disclose that filler packs (94) can be configured to a desired shape within the interior of the airfoil (80, [0039]).  Therein, there are many different possible shape configurations of the filler packs (94, i.e., reinforcement inset, [0039], [0040]).

 Therein, it appears that the shape of the reinforcement inset (94p, which contains curved sides resembling a crescent-like shape as disclosed in Fig. 10) taught by Gallier et al. would perform equally well with the specified crescent shape as claimed by Applicant in order to reinforce the trailing edge portion of the airfoil due to the reduction of the thickness of the airfoil trailing edge portion such that manufacturing time and costs are reduced (Gallier et al., [0005]). 
Therefore, it would have been a matter of choice in which a person of ordinary skill in the art would have found obvious to change the shape of the reinforcement inset, when there is a lack of persuasive evidence that the particular configuration of the claimed shape is significant (see MPEP 2144.04).

Allowable Subject Matter
Claims 2, 6, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, the prior art of record fails to disclose of a second reinforcement inset located in the leading edge of the aerofoil such that the ceramic matrix composite materials directly contact and surround the second reinforcement 
Regarding claim 6, Gallier et al. does not disclose wherein the first reinforcement inset (circled filler pack 94, Fig. 10’) includes a curvilinear outer and a curvilinear inner surface such that the two surfaces form a first point at a first end and a second point at a second end.  As shown in Fig. 10’’ above, circled inset (94) has a point at one end but does not a have a second point at the second end wherein the circled inset (94) interfaces with inset (94b).  It would not have been obvious to one of ordinary skill in the art to modify the second end of the circled inset (94, Fig. 10’) to have a pointed end because such modification would not provide an accommodating interface for inset (94b) and therein would significantly alter the design of the invention shown in Fig. 10.  The concave accommodating interface provides for a stable and secure positioning of the inset (94b) within the airfoil (80), as shown in Fig. 10.  
Regarding claim 15, the prior art of record fails to disclose of a reinforcement inset at the leading edge.  As stated above, Figs. 7 and 10 of Gallier et al. fail to disclose of a reinforcement inset at leading edge (88).  Duelm et al. further fails to disclose of a reinforcement inset at the leading edge.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Frey et al. (U.S. 2018/0045063) discloses of a ceramic matrix composite airfoil.
Grasso et al. (U.S. 2018/0065337) discloses of ceramic matrix composite leading and trailing edge inserts in Fig. 11, but does not disclose that the airfoil has a cooling cavity, since the central portion of the airfoil comprises a metallic core spar (250).  Further, Grasso et al. does not disclose of a second layer of ceramic matrix composite material.  Layer (450) shown in Fig. 11 is metallic ([0105]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number is (571)272-7928.  The examiner can normally be reached on Monday-Friday 7:30 am- 5:00 pm EST alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ERIC J ZAMORA ALVAREZ/Examiner, Art Unit 3745                                                                                                                                                                                                        01/21/2021